
	

116 S2239 IS: To codify an Executive order preparing the United States for the impacts of climate change, and for other purposes.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2239
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To codify an Executive order preparing the United States for the impacts of climate change, and for
			 other purposes.
	
	
		1.Enactment of executive order
 (a)In generalThe provisions of Executive Order 13653 (78 Fed. Reg. 66819; relating to preparing the United States for the impacts of climate change (November 1, 2013)) (as in effect on March 27, 2017) are enacted into law.
 (b)PublicationIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the Executive order referred to in subsection (a) (as in effect on March 27, 2017).
			
